NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Submitted March 25, 2009*
                                  Decided March 25, 2009

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐2801

GREGORY A. WHITE,                                   Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 03‐cv‐5330
CAROL L. ADAMS, et al.,
    Defendants‐Appellees.                           Morton Denlow,
                                                    Magistrate Judge.

                                         O R D E R

        Gregory White, a detainee at a treatment facility run by the Illinois Department of
Human Services, sued various department administrators and security personnel, alleging
that the guards abused him and the higher‐ups were deliberately indifferent to his
mistreatment.  See 42 U.S.C. § 1983.  The parties agreed to proceed before a magistrate judge
and eventually settled the suit.  After some delay White received his agreed‐upon


       *
         After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the record.  See  FED. R. APP.
P. 34(a)(2).
No. 08‐2801                                                                                Page 2
compensation, but months later he insisted that he was entitled to more.  The magistrate
judge denied that additional claim.  We affirm the district court’s denial, but on the ground
that it lacked subject‐matter jurisdiction to hear White’s additional claim.

         In early 2007 (following the 2006 settlement), the district court dismissed the case
without prejudice; the court, though, retained jurisdiction to enforce the agreement until the
end of 2007.  The terms of the settlement were as follows: White would receive $10,000 and
would be assigned a less restrictive security classification, which would entitle him to keep
more personal property items in his cell; in return, White would release the defendants from
all liability.  Later in 2007, White filed several motions asking the district court to enforce the
settlement.  On March 11, 2008, after finding that White had finally received his settlement
check (on December 31, 2007), and that the defendants had, hence, discharged their
obligations, the magistrate judge denied the motions and disclaimed any further jurisdiction
over the case.

        Two months later, in May 2008, White filed a second set of motions, claiming that the
settlement also entitled him to keep a Nintendo Wii gaming system (with all accessories and
25 games) in his room, to interest earned during the delay in payment, and to magnetic
resonance imaging for his injuries. He also sought a new lawyer, contending that his
appointed lawyer had inadequately pursued these claims. Rather than dismiss the new
motions for lack of jurisdiction, the district court denied them on the merits, concluding that
White’s attorney had represented him well, and that the additional items were never part of
the settlement agreement.  The court dismissed the case with prejudice.

       On appeal White challenges only the denial of the motions that he filed in May 2008,
renewing here his demands for interest, an MRI, a Wii, and a new lawyer to help him get
them.  The defendants claim that the district court lacked jurisdiction to hear those motions
and that, in any event, they were without merit.

         Our analysis begins and ends with the jurisdictional issue, which we review de novo. 
See Village of DePue v. Exxon Mobil Corp., 537 F.3d 775, 782 (7th Cir. 2008).  When a case
settles, a district court typically dismisses the suit with prejudice and relinquishes
jurisdiction; any action to enforce the settlement agreement must proceed as a state‐law
contract claim, which the district court may entertain only if there is an independent basis
for jurisdiction, such as diversity.  See Lynch, Inc. v. Samatamason, Inc., 279 F.3d 487, 489 (7th
Cir. 2002) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 380‐81 (1994)). 
Where, however, a district court dismisses a settled suit without prejudice, it may, as here,
expressly retain ancillary jurisdiction for a time‐limited motion to enforce the settlement. 
See Kokkonen, 511 U.S. at 381; Hill v. Baxter Healthcare Corp., 405 F.3d 572, 576‐77 (7th Cir.
2005); see also Shapo v. Engle, 463 F.3d 641, 643, 646 (7th Cir.  2006) (while criticizing the
No. 08‐2801                                                                             Page 3
practice of dismissing suits before settlements are implemented, acknowledging that courts
can retain jurisdiction to enforce settlements in cases that are dismissed without prejudice). 
Thus, although the court had jurisdiction to consider White’s initial enforcement motions,
which he timely filed before the end of 2007, the court explicitly surrendered jurisdiction in
its March 11, 2008, order denying those motions and deeming the settlement fully
performed.  Because the parties are not diverse, White’s second set of motions to enforce the
settlement contract, filed after the March relinquishment of jurisdiction, may be pursued, if
at all, only as contract claims in state court.  See Lynch, Inc., 279 F.3d at 489.

       Accordingly, we AFFIRM the judgment of the district court, as modified, for lack of
subject‐matter jurisdiction.